Order unanimously reversed and matter remitted to Ontario County Court JoVa; hearing upon the ground that the allegations of defendant’s petition raise- issues of fact .which entitled him to a hearing on the merits. (People v. Weldon., 17 N Y 2d 814.) (Appeal from order of Ontario County *532Court denying, without a hearing, motion to vacate judgment of conviction for grand larceny, second degree, rendered November 22, 1965.) Present — Goldman, P. J., Del Veechio, Witmer, Gabrielli and Bastow, JJ.